Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This office action is in response to the amendment filed on 3/7/2022. Currently claims 1-26 are pending.
Response to Arguments
Applicant's arguments, see pgs. 7-11, filed 3/7/2022, with respect to the rejection of claims 1-4, 7, 9, 15-16, 22-24 under 35 USC 103 as being unpatentable over Evans in view of Nitzan, claims 5-6 and 17-18 under 35 USC 103 as being unpatentable over Evans in view of Nitzan in view of McBride, claims 8 and 12-14 rejected under 35 USC 103 as being unpatentable over Evans in view of Nitzan in view of Frtiz, claims 10-11 rejected under 35 USC 103 as being unpatentable over Evans in view of Nitzan in view of Masuzawa, claims 19-20 rejected under 35 USC 103 as being unpatentable over Evans in view of Nitzan in view of Scheckel, claim 21 rejected under 35 USC 103 as being unpatentable over Evans in view of Nitzan in view of Scheckel in view of Akkerman, and claim 25 rejected under 35 USC 103 as being unpatentable over Evans in view of Nitzan, have been fully considered but they are not persuasive.
The crux of applicant’s arguments is directed to independent claims 1 and 26. In particular, applicant argues that the limitation “the impeller and the axial shaft being configured to undergo axial back-and-forth motion during operation of the impeller” recited in these limitations is not taught by the prior art. 
Applicant argues that the primary reference of Evans does not recite axial back-and-forth motion of the impeller because: 1) Evans only describes a single axial motion of the impeller that occurs when both are deployed from a closed configuration, 2) that when both (the axial shaft and impeller) are deployed that the axial shaft does not undergo any motion and 3) that since the only movement that occurs for the impeller is to transition from a non-operating state to an operating state the impeller does not undergo axial back-and-forth movement during operation of the impeller.
As applicant argues: “Rather, Evans describes a single motion of the free end of the impeller towards the fixed end of the impeller in order to uncrimp the impeller.
Additionally, Evans does not describe both the impeller and the axial shaft undergoing axial back-and -forth motion. Rather, Evans describes motion of the free end of the impeller towards the fixed end of the impeller but does not describe the axial shaft undergoing motion together with the impeller. In other words, the motion of the impeller is with respect to the shaft, while the shaft remains stationary.
Finally, Evans does not describe motion of the impeller during operation of the impeller. Rather, Evans describes that motion of the free end of the impeller towards the fixed end of the impeller is done to bring the impeller into an operational form, and not during operation of the impeller.” [see pgs. 9-10 of applicant’s arguments]
	In response these arguments are not commensurate with the scope of the claims. First, applicant appears to be taking the interpretation that the prior art must disclose both the axial shaft and impeller undergoing back-and-forth motion. However, the limitation recites the impeller and the axial shaft being configured to undergo back-and-forth motion. It does not disclose that both actually undergo motion. In the previous and current rejection, Evans is cited to show that axial shaft (and by extension the impeller which is placed on the axial shaft) is capable of sliding (i.e. undergoes axial motion) and thus are configured to allow axial motion back and forth relative to another portion of the blood pump. Second, applicant never cites relative to what structure of the blood pump the impeller and axial shaft undergo back-and-forth motion. Even in the arguments presented by applicant this is never explicitly clarified. While this doesn’t make the claims indefinite, this increases the scope such that it can be argued that the sliding of the axial shaft and impeller on the shaft relative to any other structure of the blood pump demonstrates capability for both to undergo back-and-forth motion. In Evans, the element linked to the axial-shaft is described as being slid (configured to undergo back-and-forth motion) relative a catheter structure (which is another part of Evans blood pump).  Finally, “during operation of the impeller” is broader than applicant appears to argue. While, not explicitly stated based on the arguments, applicant appears to interpret “during operation of the impeller” is when the impeller undergoing rotational motion and/or in a deployed state. However, “the operation of the impeller” is broader than just when the impeller undergoes rotational motion and/or the impeller is positioned in a deployed state. Thus, it can be reasonably interpreted that the deployment of the impeller as being part of the operation of the impeller. Thus, applicant’s arguments are not commensurate with the scope of the claims and the rejection to these claims has been maintained. 
While, the rejection to the claims are maintained, a few minor amendments to the claims could overcome this prior art rejection. Applicant could consider amending the claims to include relative to what structure the axial back-and-forth motion occurs. For example, applicant could consider amending the claims to include a frame and define the back-and-forth motion to be relative to the frame or sections of the frame. This amendment is supported on pg. 11 lines 4-11 of applicant’s written disclosure received on 10/13/2020. 
Another possible suggestion, applicant could consider clarifying the claims so that “operation of the impeller” is further clarified to be something closer to what applicant appears to be arguing. If applicant desires further clarification or guidance on these suggestions or wishes to discuss other potential language changes to see if they will overcome the current prior art rejection before determining how to respond, applicant is encouraged to contact the examiner.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 7, 9, 15-16, 22-24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans et al (US 20130053623) hereafter known as Evans in view of Nitzan et al (US 20160331378) hereafter known as Nitzan.

Independent claims:

Regarding Clam 1:
Evans discloses
An apparatus [see abstract... “A pump for inducing flow within a vascular system"] comprising: 
a blood pump configured to be placed inside a body of subject [see Fig. 1 and para 58... “FIG. 1 illustrates one embodiment of an expandable blood pump 100 according to the present disclosure" and para 105... “one or more balloons or other expansion elements 654 may be provided outside of cannula 600, in order to secure pump 100 to a vascular feature such as a valve or aorta wall.”], the blood pump comprising: 
an axial shaft [ see element 630 and Fig. 7F]; 
an impeller  [see Figs. 7D-7F element 500 and para 96… “Impeller 500 may be formed with blades”] disposed on the axial shaft [see para 96 again… “Impeller 500 may be formed with blades supported by a memory metal such as Nitinol wires 501 covered with a mesh or web material to form blades 502, as described above, with blades 502 and wires 501 fixed to drive shaft 630”], the impeller being configured to pump blood of the subject by rotating [see para 43… “Rotation of the impeller generates blood flow within the cannula between the cannula's inlet and outlet”], the impeller and the axial shaft being configured to undergo axial back-and-forth motion during operation of the impeller [see para 97… “impeller 500 slides or displaces axially toward the proximal (fixed) end 532” and para 100 see “distal end 618 of cannula 600 may be radially fixed with respect to drive shaft 630, with axial freedom of motion provided by sliding drive shaft axially within catheter 610.” which disclose how both the impeller and drive shaft undergo back and forth motion during operation]; and 
a distal tip element disposed at a distal end of the blood pump [part of element 610 at element 618 and element 652 from Figs. 7D and 7F both make up the distal tip and see para 98… “In proximal region 614, drive shaft 630 is supported by catheter 610 at end 620.  In distal region 612, drive shaft 630 may be supported by a short section of catheter at distal end 618 of cannula 600, where distal end 618 is supported by structural members 606 and 607.” While not easily shown in Figs. 7D and 7F, para 98 indicates that the drive shaft is supported by element 610 at element 618 implying that part of element 610 is also distal to the drive shaft and the drive shaft sits inside element 610. Both this distal part of element 610 and element 652 are at least a distal tip element as claimed], the distal tip element defining: 
an axial-shaft-receiving tube, configured to receive at least a portion of the axial shaft  during forward motion of the axial shaft [see part of element 610 distal to drive shaft as described in para 98 and discussed in previous limitation which is an axial-shaft-receiving tube as claimed]; 
However, Evans broadly describes the tip as being a coupler element of some type [see para 103… “In various embodiments, for example, a screw or other mechanical retainer or coupling element 652 may be provided at the tip of pump system 100”]. Thus, Evans fails to disclose “an atraumatic distal tip portion disposed distally of the axial-shaft- receiving tube”.
Nitzan discloses that using a soft atraumatic tip for a catheter during the analogous process of intravascular surgery prevents damage to the cardiovascular system [see para 114… “The catheter 1 can have a soft atraumatic tip at its distal end 1d that is tapered in a distal direction and that is flexible.  The soft atraumatic tip may facilitate smooth, safe introduction of the catheter 1 into the vein 3.” And see Fig. 7 elements 316, 304 and 306].
Since Nitzan discloses that an atraumatic distal tip prevents accidental damage to the cardiovascular system during surgery, it would have been obvious to one having ordinary skill in the art to modify Evans distal tip to be an atraumatic tip similarly to that disclosed by Nitzan as this will prevent accidental damage.




Regarding Claim 26:
A method comprising: placing a blood pump into a body of a subject [see para 2… “the present disclosure relates to expandable blood pumps and methods of their deployment and use for circulatory support”], the blood pump comprising: 
an axial shaft  [ see element 630 and Fig. 7F], an impeller disposed on the axial shaft [see Figs. 7D-7F element 500 and para 96…  “Impeller 500 may be formed with blades supported by a memory metal such as Nitinol wires 501 covered with a mesh or web material to form blades 502, as described above, with blades 502 and wires 501 fixed to drive shaft 630”], and 
a distal-tip element disposed at a distal end of the blood pump, [part of element 610 at element 618 and element 652 from Figs. 7D and 7F both make up the distal tip and see para 98… “In proximal region 614, drive shaft 630 is supported by catheter 610 at end 620.  In distal region 612, drive shaft 630 may be supported by a short section of catheter at distal end 618 of cannula 600, where distal end 618 is supported by structural members 606 and 607.” While not easily shown in Figs. 7D and 7F, para 98 indicates that the drive shaft is supported by element 610 at element 618 (ie distal to the drive shaft) implying that the element 610 is also distal to the drive shaft and the drive shaft sits inside element 610. Both this distal part of element 610 and element 652 are at least a distal tip element as claimed] the distal-tip element defining: 
an axial-shaft-receiving tube, configured to receive at least a portion of the axial shaft during forward motion of the axial shaft  [see part of element 610 distal to drive shaft as described in para 98 and discussed in previous limitation which is an axial-shaft-receiving tube],
pumping blood of the subject by driving the impeller to rotate [see para 43… “Rotation of the impeller generates blood flow within the cannula between the cannula's inlet and outlet”], the impeller and the axial shaft being configured to undergo axial back-and-forth motion during operation of the impeller [see para 97… “impeller 500 slides or displaces axially toward the proximal (fixed) end 532” and para 100 see “distal end 618 of cannula 600 may be radially fixed with respect to drive shaft 630, with axial freedom of motion provided by sliding drive shaft axially within catheter 610.” which disclose how both the impeller and drive shaft undergo back and forth motion during operation]; and 
the placing of the blood pump into the subject's body being performed such that at least a portion of the axial shaft is received by the axial-shaft receiving tube, during forward motion of the axial shaft [see para 97…. “As cannula 600 expands, support members 607 and 606 are biased into their operational form and distal (free) end 531 of impeller 500 slides or displaces axially toward the proximal (fixed) end 532.  Stop 632 may be provided on drive shaft 630 in distal region 612 to prevent over-travel of free impeller end 531.” which indicates placing the blood pump in the body in an operational form. And see para 100 “distal end 618 of cannula 600 may be radially fixed with respect to drive shaft 630, with axial freedom of motion provided by sliding drive shaft axially within catheter 610.” Which discloses the axial shaft slides axially (ie motion that includes forward motion) within element 610 (ie the axial receiving shaft).] 
However, Evans broadly describes the tip as being a coupler element of some type [see para 103… “In various embodiments, for example, a screw or other mechanical retainer or coupling element 652 may be provided at the tip of pump system 100”]. Thus, Evans fails to disclose “an atraumatic distal tip portion disposed distally of the axial-shaft- receiving tube”.
Nitzan discloses that using a soft atraumatic tip for a catheter during the analogous process of intravascular surgery prevents damage to the cardiovascular system [see para 114… “The catheter 1 can have a soft atraumatic tip at its distal end 1d that is tapered in a distal direction and that is flexible.  The soft atraumatic tip may facilitate smooth, safe introduction of the catheter 1 into the vein 3.” And see Fig. 7 elements 316, 304 and 306].
Since Nitzan discloses that an atraumatic distal tip prevents accidental damage to the cardiovascular system during surgery, it would have been obvious to one having ordinary skill in the art to modify Evans distal tip to be an atraumatic tip similarly to that disclosed by Nitzan as this will prevent accidental damage.


Dependent claims:

Regarding claim 2, para 94 of Evans [see para 97… “impeller 500 slides or displaces axially toward the proximal (fixed) end 532” ] and para 100 of Evans [see “distal end 618 of cannula 600 may be radially fixed with respect to drive shaft 630, with axial freedom of motion provided by sliding drive shaft axially within catheter 610.”] discloses how both the impeller and drive shaft undergo back and forth motion during operation.

Regarding claim 3, para 94 of Evans [see para 97… “impeller 500 slides or displaces axially toward the proximal (fixed) end 532” ] and para 100 of Evans [see “distal end 618 of cannula 600 may be radially fixed with respect to drive shaft 630, with axial freedom of motion provided by sliding drive shaft axially within catheter 610.”] discloses how both the impeller and drive shaft undergo back and forth motion during operation and para 80 of Evans [“Generally, the operational direction of rotation R may be from a relatively higher pressure surface of blade (or blade pair) 522 toward a relatively lower pressure surface of blade (or blade pair) 522, as shown in FIG. 5E.”] shows how pressure difference is used during back-and-forth motion.



Regarding claims 4 and 7, para 105 of Evans [see… “one or more balloons or other expansion elements 654 may be provided outside of cannula 600, in order to secure pump 100 to a vascular feature such as a valve or aorta wall.”] and para 106 of Evans [see “Balloon elements 654 may be provided in any combination of proximal, mid and distal regions 614, 613 and 612 of cannula 600”] discloses placing balloons (ie a bulbous element and a radially expandable element) on the distal part of the blood pump. The distal part is understood to include the atraumatic tip. Thus, Evans in view of Nitzan discloses an atraumatic tip includes a bulbous tip and a radially expandable tip as recited in claims 4 and 7 respectively.

Regarding claim 9, para 105 of Evans [see… “one or more balloons or other expansion elements 654 may be provided outside of cannula 600, in order to secure pump 100 to a vascular feature such as a valve or aorta wall.”] and para 106 of Evans [see “Balloon elements 654 may be provided in any combination of proximal, mid and distal regions 614, 613 and 612 of cannula 600”] discloses placing balloons on the distal part of the blood pump. The distal part is understood to include the atraumatic tip. Fig. 7 element 622 and para 94 of Evans [see “As sheath 622 is slid off of the collapsed cannula 600, support members 606 and 607 may be biased to expand into their operational form”] discloses an element that is at least a delivery catheter. Based on this figure element 622 is proximal to element 652 (ie distal tip). Since Evans in view of Nitzan discloses the delivery catheter (element 622) being proximal to the distal tip and the distal tip includes a balloon which secures tip to the aorta wall, this balloon is understood to be at least a stopper as recited in claim 9. 






Regarding claims 15: 
wherein the distal tip element defines a continuous lumen that extends through the axial-shaft-receiving tube and the atraumatic distal tip portion [see Fig. 14 element 1406 and para 129… “The cable 1404 may be used, for example, to control the guidance system, such as a steerable catheter tip, described above; however, in other embodiments, the cable 1404 may be eliminated leaving a passageway for a guidewire along which the catheter travel may travel.” Based on these sections there is a passageway that extends through the entire device including the axial-shaft receiving tube and distal tip portion]


Regarding claim 16:
wherein the apparatus is configured for use with a guidewire, wherein the blood pump is configured to be inserted over the guidewire, and wherein the lumen is configured to receive the guidewire [see Fig. 14 element 1404 and para 129… “The cable 1404 may be used, for example, to control the guidance system, such as a steerable catheter tip, described above; however, in other embodiments, the cable 1404 may be eliminated leaving a passageway for a guidewire along which the catheter travel may travel.”]


Regarding claims 22-24
Evans discloses the invention substantially as claimed including all the limitations of claim 1 which includes a blood pump. Evans further discloses placing the blood pump in a structure of the heart or an artery or vein [see para 121… “The pump and impeller mechanisms, and the corresponding cannula and flow passage and channel structures, may also be fixed in anatomical position by a catheter support, by the cannula resting against a vessel wall or valve 1103, by a guidance feature resting against the internal or external anatomical structure of a heart, vein, artery, or blood vessel”].
However, Evans doesn’t explicitly disclose placing the blood pump in the left ventricle and thereby use the blood pump as a left-ventricular assist device. Thus, Evans fails to disclose “a left- ventricular assist device that is configured to pump blood from a left ventricle of the subject to an aorta of the subject” as recited by claim 22, “wherein the impeller is configured to pump blood from the subject's left ventricle into at least one blood inlet opening that is defined by the blood pump and that is configured to be placed inside the subject's left ventricle, and wherein the atraumatic distal-tip portion is configured to separate the at least one blood inlet opening from structures of the subject's left ventricle” as recited by claim 23, or “wherein the atraumatic distal-tip portion is configured to separate the at least one blood inlet opening from structures of the subject's left ventricle in three dimensions” as recited by claim 24.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans by placing the blood pump at an inlet of the left-ventricle and thereby use this device as a left ventricle assist device because placing the blood pump as this location is a subset of internal anatomical structure of the heart which Evans discloses. This configuration of the blood pump as positioned is also understood to pump blood from the subject's left ventricle into at least one blood inlet opening that is defined by the blood pump and separate the at least one blood inlet opening from structures of the subject's left ventricle in three dimensions as claimed.






Claims 5-6 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Nitzan as applied to claim 1, 15 above, and further in view of McBride et al (US 20080114339) hereafter known as McBride.

Regarding claim 6
Evans in view of Nitzan discloses the invention substantially as claimed including all the limitations which includes an atraumatic distal tip.
	However, Evans in view of Nitzan fails to disclose the atraumatic distal tip portion is shaped to define a J-tip as claimed.
McBride discloses that J-tips provide that advantage of helping facilitate navigation of surgical elements through the tortuous arterial pathway in the heart [see para 155… “a J-tip 682 which facilitates navigation of the tortuous arterial pathway from the femoral insertion site to the cardiac left ventricle chamber.”] in the analogous art of blood pumps [see para 2… “the present invention relates to blood pumps such as left or right ventricular assist devices with an expandable impeller for treatment of heart disease.”]
	It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Nitzan by using a J-tip distal tip similarly to that disclosed by McBride as this will aid in the navigation of the placement of the blood pump in the heart.


Regarding claim 17: 
Evans in view of Nitzan discloses the invention substantially as claimed including all the limitations of claims 1 and 15. This includes a lumen that is configured to receive a guidewire. Para 133 of Evans [see “One or both of the drive shaft layers 1408, 1410 may be lubricated with a lubricating fluid, such as but not limited to saline.”] further discloses placing a lubricating fluid to flow through the device (ie a purging fluid) indicating Evans in view of Nitzan being configured for use with a purging fluid.
However, Evans in view of Nitzan fails to disclose the device as being configured to use this lumen as being configured to receive the purging fluid.
McBride discloses in the analogous art of blood pumps [see para 2… “The present invention relates to fluid pumping impellers”] when a drive shaft has a guide wire lumen that is placed within the drive shaft and the wire is removed (which is a similar configuration as that disclosed by Evans in view of Nitzan as outlined in the rejections to claim 15 above as shown in Fig. 14 of Evans), purged fluid will flow through this lumen [see Para 156… “Guide wire 680 may leave a mechanical seal, not shown, upon removal, or the material of impeller 605 may be designed so as to close the opening into lumen 670 upon removal of the guide wire.  This avoids excess saline infusion into the patient.”]
Since, McBride discloses that the purging fluid will flow out of the wire lumen, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Nitzan to configure the device to use the continuous lumen (ie the guidewire lumen) to account for the release of purging fluid through this lumen as this is a known result.





Regarding claims 5 and 18:
Evans in view of Nitzan discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Evans in view of Nitzan discloses a purging system as claimed [see rejection to claim 17 above] as recited by claim 18.
However, Evans in view of Nitzan fails to disclose a hemostasis valve at the distal portion as recited in claims 5 and 18.
McBride discloses placing a valve at the distal portion to plug the resulting hole after the guide wire is removed in the analogous art of blood pump [see para 155… “Guide wire 680 may have one or more additional distal end features such as a spherical shape, or a valve plug 689 to plug a hole in impeller 605 after withdrawal of the guide wire (see FIG. 22A).” and para 2… “The present invention relates to fluid pumping impellers”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Nitzan to include a valve at the distal portion to plug the resulting hole of the guide wire similarly to that disclosed by McBride to control the delivery of the purged fluid. This valve is understood to be a hemostasis valve as the blood pump sits within a channel of blood and this valve stops the flow of blood through the hole for the guide wire.



Claims 8 and 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Nitzan as applied to claim 1 above, and further in view of Fritz et al (US 20150005570) hereafter known as Fritz.

Regarding claim 8:
Evans in view of Nitzan discloses the invention substantially as claimed including all the limitations of claim 1 which includes an atraumatic distal tip.
However, Evans in view of Nitzan discloses the distal tip as being distally tapering [see para 121 of Nitzan… “distally-tapering atraumatic tip 304”], but from the disclosure it is not completely clear from the disclosures if this shaped to define a frustum. Thus, Evans in view of Nitzan fails to disclose “the atraumatic distal tip portion is shaped externally to define a frustum”.
Fritz discloses that a frustoconical (a type of frustum shape) allows for easy insertion into lumens [see para 50…“frustoconical shape that allows a practitioner to more easily insert the stopper member 162 into the lumen 75 of the cannula 50”] in the analogous art of blood pumps [see para 2… “The invention generally relates to blood pumps”]
	Since a frustum shape allows for easy insertion into lumens as taught by Fritz, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Nitzan to shape the distal tip like a frustum as this will help with the insertion of the blood pump into the biological lumens such as arteries or chambers of the heart.

Regarding claims 12-14:
Evans in view of Nitzan discloses the invention substantially as claimed including all the limitations of claims 1. However, Evans in view of Nitzan fails to disclose any type of stopper that prevents advancement of axial shaft. Thus, Evans in view of Nitzan fails to disclose “wherein the axial-shaft-receiving tube defines a stopper at its distal end, the stopper being configured to prevent advancement of the axial shaft beyond the stopper” as recited by claim 12, “wherein the distal tip element defines a lumen, and wherein the stopper comprises a shoulder between a portion of the lumen defined by the axial-shaft-receiving tube and a portion of the lumen defined by the atraumatic distal tip portion” as recited by claim 13, or “wherein during operation of the impeller, the axial shaft is configured not extend to the stopper, and the stopper is configured to prevent the axial shaft from protruding into the atraumatic tip portion during retraction of the blood pump from the subject's body”
Fritz discloses in the analogous art of blood pumps coupling a blood pump to a cannula by placing a frustoconical shaped stopper that has a shoulder distal to the blood pump and proximal to the cannula as a means of providing a seal to block flow of fluid [see abstract “A system for facilitating fluid connection between cannulae and a blood pump” and see Fig. 10 (element 162 is the stopper) and see shoulder labelled in figure below rejection to claims 12-14 and see para 50… “At the proximal end 156 of the cannula plug 72 is a stopper member 162.  The stopper member 162 has a tapered, generally frustoconical shape”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Nitzan by placing a stopper similar to that disclosed by Fritz distal to the blood pump and proximal to the atraumatic distal tip to create a seal to specifically control the amount of blood flow.
Additionally, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Nitzan in view of Frtiz to modify the axial shaft to be sized not to extend to the stopper because there are only two possible sizes of length for the axial shaft with the stopper designed similarly to that described by Frtiz and positioned distal to the axial shaft and still allow the blood pump to still operate ( [1] an axial shaft with a length that is smaller than the distance to the stopper or [2] an axial shaft equal to the distance between the stopper) and an axial shaft with a length smaller than the distance to the stopper is one of those two possible sizes of length.

    PNG
    media_image1.png
    523
    683
    media_image1.png
    Greyscale




Claims 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Nitzan as applied to claim 1 above, and further in view of Masuzawa et al (US 20120245680) hereafter known as Masuzawa.
Evans in view of Nitzan discloses the invention substantially as claimed including all the limitations of claim 1 and the impeller being coupled to a magnet such that axial motion of the impeller causes the magnet to undergo axial motion [see para 54 of Evans… “the power transmission system may further include one or more first magnets radially positioned about the impeller axis and operably connected at or near a distal end of the mechanical generator and rotatable therewith about the impeller axis and a magnet housing operably connected with the impeller and positioned adjacent the distal end of the mechanical generator, the housing having one or more second magnets radially positioned about the impeller axis interacting with the first magnets to magnetically transfer rotational motion of the first magnets to rotational motion of the second magnets about the impeller axis”].
However, Evans in view of Nitzan fails to disclose: “a sensor configured to detect an indication of axial motion of the impeller and to generate a sensor signal in response thereto”, “a computer processor configured to receive the sensor signal and to generate an output in response thereto”, “a sensor configured to detect magnetic flux generated by the magnet, and to generate a sensor signal in response thereto”, and “a computer processor configured to receive the sensor signal and to generate an output in response thereto” as outlined in claims 10-11.
Masuzawa discloses including sensors that detect indication of axial movement [See para 248… “the process includes determining movement of the impeller 130 in a first axial direction in accordance with signals from a sensor 195.  The sensor can be adapted to detect movement of the impeller 130 in any suitable manner.”] and sensors that detect magnetic flux [see para 179… “a first sensor that is provided corresponding to each electromagnet of the first electromagnetic means 8a of the first surface of the stator 4 and that is composed of eddy current sensors.”]  which communicate through a computer processor [See para 263… “It will therefore be appreciated that the controller 190 may be in the form of a suitably programmed processing system, such as a computer,”] for the purpose of altering the hydraulic output of heart pump [para 297… “The ability to alter the hydraulic output of a VAD or BiVAD is important to enable effective physiological operation within the cardiovascular environment.”]
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Nitzan to include sensors configured with a computer processor similarly to that disclosed by Masuzawa to help control the hydraulic output of the blood pump, thereby allowing for greater ability to customize blood flow for a user.




Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over as Evans in view of Nitzan applied to claim 1 above, and further in view of Scheckel et al (US 20160279310) hereafter known as Scheckel.
Evans in view of Nitzan discloses the invention substantially as claimed including all the limitations of claim 1. Additionally, Evans in view of Nitzan discloses the axial shaft that passes through the proximal and distal attachment structures of the impeller [see Fig. 7F of Evans which shows elements 620 and 618 that are proximal and distal attachment structures and the axial shaft (element 630) passing through the two attachment structures]. Finally Evans in view of Nitzan discloses that the axial shaft moves back and forth relative to these attachment structures [see para 100 of Evans… “distal end 618 of cannula 600 may be radially fixed with respect to drive shaft 630, with axial freedom of motion provided by sliding drive shaft axially within catheter 610.”].
However, while Evans in view of Nitzan discloses attached structures positioned similarly to the claimed bearings, Evans in view of Nitzan fails to disclose these structures as actually being bearings. Therefore, Evans in view of Nitzan fails to fully disclose claims 19-20.
Scheckel discloses placing bearings on the distal and proximal portions of the impeller and which are also different elements connected to the driveshaft (i.e. the axial shaft) for the purpose of properly transferring torque between the drive shaft and the rest of the blood pump so that the entire blood pump properly functions [see para 55 “Since bearings (not illustrated) for the driveshaft 48 are located in the distal and proximal end portions, the torque of the pump housing is transmitted where appropriate to the driveshaft when the pump housing 40 is transferred from the expanded into the compressed state.’’] in the analogous art of blood pumps [see abstract “ The present invention relates to a pump, in particular a blood pump’’]
It would have been obvious to one having ordinary skill to include bearings at the proximal and distal attachment structures for the impeller so that torque can appropriately be transferred between the drive shaft and the rest of the blood pump.



Claims 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Nitzan in view of Scheckel as applied to claims 1 and 19 above, and further in view of Akkerman et al (US 20120089225) hereafter known as Akkerman 
Evans in view of Nitzan in view of Scheckel discloses the invention substantially as claimed including all the limitations of claims 1 and 19 which includes bearings.
However, Evans in view of Nitzan in view of Scheckel fails to disclose “wherein the axial shaft is configured to reduce a build-up of heat at interfaces between the axial shaft and the proximal and distal bearings, by undergoing axial back-and-forth motion with respect to the proximal and distal bearings, relative to if the axial shaft did not undergo the axial back-and-forth motion with respect to the proximal and distal bearings”.
Akkerman discloses using hydrodynamic bearings [see abstract…. “An impeller is housed in the pump housing, wherein the impeller is radially supported by a hydrodynamic bearing providing at least one row of pattern grooves.”] to help reduce heat generated by bearings which causes blood damage in the analogous art of blood pumps  [see para 3… “The causes of blood damage are mostly attributed to shear stress and heat generated by the bearings supporting the impeller and/or shaft seals of externally driven impellers” and see para 1… “This invention relates to implantable rotary blood pumps”].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Nitzan in view of Scheckel by modifying the bearings to be hydrodynamic similar to that disclosed by Akkerman so that the bearings reduce the amount of heat released by friction which reduces the likelihood of blood damage.



Claims 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Evans in view of Nitzan as applied to claims 1, 22-23 above, and further in view of Chardack et al (4957504) hereafter known as Chardack.
	Evans in view of Nitzan discloses the invention substantially as claimed including all the limitations of claims 1, 22-23.
However, Evans in view of Nitzan fails to disclose “wherein the atraumatic distal-tip portion is configured to separate the at least one blood inlet opening from structures of the subject's left ventricle that include an interventricular septum, chordae tendineae, papillary muscles, and an apex of the subject's left ventricle”
Chardack discloses that typically in the analogous art of blood pumps, when a blood pump is attached to the left ventricle it is attached to apex of the left ventricle [see Col. 2 lines 45-50… “FIG. 4 is a partial view of a human torso showing the manner in which two implantable blood pumps are connected to the apex of the left ventricle at one end and the descending aorta at the other end.”].
Since attaching the blood pump to the apex of the left ventricle is the known way to attach a blood pump to the left ventricle, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Evans in view of Nitzan to configure the blood pump to be attach to the apex of the left ventricle (thereby separating the blood inlet as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305. The examiner can normally be reached Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY JACKSON can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792 

/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792